UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6196


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

LEIF ERIK LAWSON,

                       Defendant - Appellant.



                              No. 13-6319


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

LEIF ERIK LAWSON,

                       Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00433-REP-1)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Leif Erik Lawson, Appellant Pro Se. Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Leif Erik Lawson appeals the district court’s orders

denying his “Motion to Run Time (Sentencing) Concurrently with

State Sentencing or Jail Credit” and “Motion for Phone Records

for Appeal Case.”         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district      court.      United    States   v.   Lawson,    No.

3:08-cr-00433-REP-1 (E.D. Va. Jan. 29 & Feb. 12, 2013).            We deny

Lawson’s   motion   to    appoint   counsel.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                     3